UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TROY PHILIPS,

                              Plaintiff,

                        -against-

KEVIN CHEVERKO, COMMISSIONER OF
CORRECTIONS; CORRECTIONAL OFFICER
DONNY SMITH, SHIELD NO. 42062;
CORRECTIONAL OFFICER OSCAR REBOLLO,
SHIELD NO. 48379; CORRETIONAL OFFICER
SALVATORE FICAROTTA, SHIELD NO. 11358;                                19-CV-2019 (CS)
CORRECTIONAL OFFICER MICHAEL
SIMMONS, SHIELD NO. 32137;                                  AMENDED ORDER OF SERVICE
CORRECTIONAL OFFICER LARRY VASQUEZ,
SHIELD NO. 54971; CORRECTIONAL OFFICER
RAYMOND VALLES, SHIELD NO. 33013;
CORRECTIONAL OFFICER JOHN STEVENSON,
SHIELD NO. 39431; CORRECTIONAL OFFICER
DAVID VASCONEZ, SHIELD NO. 48407;
CORRECTIONAL OFFICER MICHAEL
CAROZZA, SHIELD NO. 54992; CAPTAIN
THOMAS ABRAMS,

                              Defendants.

CATHY SEIBEL, United States District Judge:
       Plaintiff Troy Philips, currently incarcerated in Coxsackie Correctional Facility, is

proceeding pro se and in forma pauperis. By order dated April 30, 2019, the Court directed the

Clerk of Court to: (1) add John/Jane Doe 1 – 10 as Defendants under Fed. R. Civ. P. 21; and

(2) issue summonses and complete the USM-285 forms with the addresses for County Sheriff

George Longworth and Commissioner of Corrections Kevin Cheverko and deliver all documents

necessary to effect service to the U.S. Marshals Service. The order further directed: (1) the

Westchester County Attorney to ascertain the identities and badge numbers of the John/Jane Doe

Defendants, and the addresses where these Defendants may be served; and (2) Plaintiff to amend
his complaint, within thirty days of receiving the information, naming the John/Jane Doe

Defendants.

          By letter dated June 28, 2019, the Westchester County Attorney complied with the

Court’s April 30, 2019 order and provided the requested information. (ECF No. 9.) Plaintiff filed

an amended complaint on August 13, 2019, naming as Defendants Kevin Cheverko,

Commissioner of Corrections; Correctional Officer Donny Smith, Shield No. 42062;

Correctional Officer Oscar Rebollo, Shield No. 48379; Correctional Officer Salvatore Ficarotta,

Shield No. 11358; Correctional Officer Michael Simmons, Shield No. 32137; Correctional

Officer Larry Vasquez, Shield No. 54971; Correctional Officer Raymond Valles, Shield No.

33013; Correctional Officer John Stevenson, Shield No. 39431; Correctional Officer David

Vasconez, Shield No. 48407; Correctional Officer Michael Carozza, Shield No. 54992; and

Captain Thomas Abrams. (ECF No. 16).

          The Court issued an order of service on August 21, 2019, directing the Clerk of Court to

issue summonses and complete the USM-285 forms for the Defendants named in the amended

complaint, but the attached list of Defendants to be served included only the Defendants named

in the original complaint. The Court therefore issues this amended order of service, again

directing service on the Defendants named in Plaintiff’s amended complaint and attaching the

complete list of Defendants to be served. The United States Marshal Service executed service on

Kevin Cheverko on June 14, 2019. (ECF No. 13.) Because Plaintiff did not name County Sheriff

George Longworth as a Defendant in the amended complaint, he is no longer a party to this

action.




                                                  2
                                           DISCUSSION

       Service on Correctional Officer Donny Smith, Shield No. 42062; Correctional
       Officer Oscar Rebollo, Shield No. 48379; Correctional Officer Salvatore Ficarotta,
       Shield No. 11358; Correctional Officer Michael Simmons, Shield No. 32137;
       Correctional Officer Larry Vasquez, Shield No. 54971; Correctional Officer
       Raymond Valles, Shield No. 33013; Correctional Officer John Stevenson, Shield No.
       39431; Correctional Officer David Vasconez, Shield No. 48407; Correctional Officer
       Michael Carozza, Shield No. 54992; and Captain Thomas Abrams

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendants Correctional Officer Donny Smith,

Shield No. 42062; Correctional Officer Oscar Rebollo, Shield No. 48379; Correctional Officer

Salvatore Ficarotta, Shield No. 11358; Correctional Officer Michael Simmons, Shield No.
                                                  3
32137; Correctional Officer Larry Vasquez, Shield No. 54971; Correctional Officer Raymond

Valles, Shield No. 33013; Correctional Officer John Stevenson, Shield No. 39431; Correctional

Officer David Vasconez, Shield No. 48407; Correctional Officer Michael Carozza, Shield No.

54992; and Captain Thomas Abrams through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these Defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        The Clerk of Court is further instructed to issue summonses and complete the USM-285

forms with the addresses for Correctional Officer Donny Smith, Shield No. 42062; Correctional

Officer Oscar Rebollo, Shield No. 48379; Correctional Officer Salvatore Ficarotta, Shield No.

11358; Correctional Officer Michael Simmons, Shield No. 32137; Correctional Officer Larry

Vasquez, Shield No. 54971; Correctional Officer Raymond Valles, Shield No. 33013;

Correctional Officer John Stevenson, Shield No. 39431; Correctional Officer David Vasconez,

Shield No. 48407; Correctional Officer Michael Carozza, Shield No. 54992; and Captain

Thomas Abrams and deliver all documents necessary to effect service to the U.S. Marshals

Service.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.



                                                  4
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   August 22, 2019
          White Plains, New York

                                                              CATHY SEIBEL
                                                         United States District Judge




                                                5
        DEFENDANTS AND SERVICE ADDRESSES

Correctional Officer Donny Smith, Shield No. 42062
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Oscar Rebollo, Shield No. 48379
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Salvatore Ficarotta, Shield No. 11358
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Michael Simmons, Shield No. 32137
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Larry Vasquez, Shield No. 54971
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Raymond Valles, Shield No. 33013
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer John Stevenson, Shield No. 39431
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer David Vasconez, Shield No. 48407
Westchester County Jail
10 Woods Road
Valhalla, New York 10595

Correctional Officer Michael Carozza, Shield No. 54992
Westchester County Jail
10 Woods Road
Valhalla, New York 10595
Captain Thomas Abrams
Mid-State Correctional Facility
9005 Old River Road
P.O. Box 216
Marcy, New York 13403-0216




                                  7
